Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 1 of 23   PageID #: 272



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 SONJA FERNANDEZ,                )         CIV. NO. 20-00031 HG-RT
                                 )
                Plaintiff,       )
                                 )
           vs.                   )
                                 )
 FEDEX CORPORATE SERVICES, INC.; )
 THERESA RUBINOFF; JEFF MARTIN; )
 DOE DEFENDANTS 1-25,            )
                                 )
                Defendants.      )
                                 )
                                 )

      ORDER GRANTING DEFENDANT JEFF MARTIN’S MOTION TO DISMISS
                             (ECF NO. 12)

                                     and

                 DENYING PLAINTIFF’S REQUEST FOR REMAND


       The Complaint asserts that Defendant FedEx Corporate

 Services, Inc. (“FedEx”) discriminated against Plaintiff Sonja

 Fernandez on the basis of her sex and subjected her to a hostile

 work environment.

       The Complaint alleges that Plaintiff was terminated by

 Defendant FedEx in November 2018 for falsifying company records.

 Plaintiff claims the reason provided by Defendant FedEx was

 baseless and was a pretext for discrimination and retaliation.

       The Complaint asserts that Plaintiff’s male co-worker,

 Defendant Jeff Martin, and Defendant Theresa Rubinoff conspired

 against Plaintiff.     The Complaint claims that Defendants Rubinoff

 and Martin falsified records.       The Complaint argues that



                                      1
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 2 of 23   PageID #: 273



 Defendant Martin was treated more favorably than Plaintiff

 because he was rewarded for creating falsified records and was

 awarded Plaintiff’s accounts after she was terminated.

       Plaintiff filed a Charge of Discrimination against Defendant

 FedEx with the Equal Employment Opportunity Commission and the

 Hawaii Civil Rights Commission.        Plaintiff complained of sex

 discrimination, hostile work environment, and retaliation by

 Defendant FedEx and her supervisor in the Charge of

 Discrimination.

       Defendant Martin was not named in the Charge of

 Discrimination nor was there a reference to any act by Defendant

 Martin in the Charge of Discrimination.

       Plaintiff subsequently filed a Complaint in Hawaii State

 court that was removed to the United States District Court for

 the District of Hawaii.      The Complaint was filed against:

       (1)   Plaintiff’s former employer FedEx;

       (2)   Plaintiff’s former supervisor Theresa Rubinoff; and,

       (3)   Plaintiff’s former co-worker Jeff Martin.

       The Complaint alleges only Hawaii state law claims, which

 include employment discrimination, hostile work environment,

 breach of contract, and unjust enrichment against Defendant

 FedEx.

       Plaintiff also asserts Hawaii state law claims of aiding and

 abetting employment discrimination against Defendant Rubinoff and

 Defendant Martin.

       Defendant Martin filed a Motion to Dismiss, stating

                                      2
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 3 of 23    PageID #: 274



 Plaintiff failed to exhaust her administrative remedies against

 Martin before filing suit.       Plaintiff’s Charge of Discrimination

 does not name Martin.

       Defendant Jeff Martin’s Motion to Dismiss (ECF No. 12) is

 GRANTED.

       Plaintiff’s sole claim against Defendant Jeff Martin for

 aiding and abetting discrimination pursuant to Haw. Rev. Stat. §

 378-2(a)(3) is DISMISSED WITH PREJUDICE.

       Defendant Jeff Martin is DISMISSED from the case.

       The Court finds that it has subject-matter jurisdiction

 pursuant to diversity jurisdiction.

       Plaintiff’s request for remand is DENIED.


                            PROCEDURAL HISTORY


       On December 6, 2019, Plaintiff filed a Complaint in the

 Circuit Court of the First Circuit, State of Hawaii.              (ECF No. 1-

 1).

       On January 23, 2020, Defendant FedEx Corporate Services,

 Inc. removed the Complaint to this Court.         (ECF No. 1).

       On January 30, 2020, Defendant Jeff Martin filed DEFENDANT

 JEFF MARTIN’S CONSENT TO REMOVAL BY DEFENDANT FEDEX CORPORATE

 SERVICES, INC.     (ECF No. 9).    Defendant Martin stated that

 subsequent to the removal, Plaintiff served him with the

 Complaint and Summons on January 24, 2020.         (Id. at p. 2).

       On February 14, 2020, Defendant Jeff Martin filed DEFENDANT


                                      3
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 4 of 23   PageID #: 275



 JEFF MARTIN’S MOTION TO DISMISS.         (ECF No. 12).

        On February 19, 2020, the Court issued a briefing schedule.

 (ECF No. 18).     Plaintiff was ordered to file her Opposition on or

 before March 9, 2020.

        Plaintiff did not file her Opposition on March 9, 2020.

        On March 13, 2020, Plaintiff filed PLAINTIFF SONJA

 FERNANDEZ’S RESPONSE IN OPPOSITION TO DEFENDANT JEFF MARTIN’S

 MOTIOON [sic] TO DISMISS (ECF NO. 25).

        On March 23, 2020, Defendant Martin filed his REPLY IN

 SUPPORT OF DEFENDANT JEFF MARTIN’S MOTION TO DISMISS.             (ECF No.

 26).

        On March 24, 2020, the Court issued a Minute Order stating

 that it elects to decide the Motion without a hearing pursuant to

 District of Hawaii Local Rule 7.1(c).         (ECF No. 27).


                                 BACKGROUND

 PLAINTIFF’S ALLEGATIONS OF DISCRIMINATION AGAINST DEFENDANT FEDEX
 AND DEFENDANT RUBINOFF


 According to the Complaint:


        Plaintiff Sonja Fernandez is a 49-year-old female.

 (Complaint at ¶ 8, ECF No. 1-1).         Plaintiff was hired by

 Defendant FedEx Corporate Services, Inc. (“FedEx”) as an “Account

 Executive Area Development” in December 2013.          (Id. at ¶ 9).     In

 November 2016, Plaintiff was promoted to “Senior Account

 Executive Market Development.”       (Id. at ¶ 10).



                                      4
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 5 of 23   PageID #: 276



        Plaintiff’s supervisor was Defendant Theresa Rubinoff.           (Id.

 at ¶ 13).    Plaintiff alleges that Defendant Rubinoff treated male

 employees more favorably than female employees.           (Id. at ¶ 14).

 According to Plaintiff, Defendant Rubinoff placed quotas on

 female sales personnel to conduct face-to-face meetings with

 clients and Defendant Rubinoff did not place these quotas on male

 sales personnel.     (Id. at ¶¶ 15-16).

        The Complaint alleges that in January 2018, Plaintiff and

 another female employee met with Defendant Rubinoff to complain

 about discrimination on the basis of their sex.           (Id. at ¶ 19).

        In April 2018, Plaintiff complained of discrimination a

 second time.    (Id. at ¶ 20).     Plaintiff complained of the

 discrimination to both Defendant Rubinoff and Defendant

 Rubinoff’s supervisor, Caroline Viger-Uu.         (Id.)

        On September 7, 2018, Plaintiff participated in an internal

 Human Resources investigation into complaints of sex

 discrimination and completed a written interview.           (Id. at ¶¶ 21-

 29).    On September 14, 2018, Plaintiff discovered that the

 investigation was not kept confidential and Defendant Rubinoff

 was informed of the contents of Plaintiff’s written interview.

 (Id. at ¶¶ 30-31).

        Following the September 14, 2018 interview, Plaintiff claims

 she “was subjected to a campaign of illegal retaliation by

 Defendant Rubinoff for participating in the Human Resources

 investigation into Defendant Rubinoff’s illegal conduct.

 Plaintiff was yelled at, cussed, and threatened by an

                                      5
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 6 of 23   PageID #: 277



 increasingly hostile and aggressive Defendant Rubinoff.”            (Id. at

 ¶¶ 32-33).

        Caroline Viger-Uu terminated Plaintiff on November 29, 2018,

 for falsifying company records.        (Id. at ¶¶ 34-42).     Plaintiff

 asserts that the reasons provided by Defendant FedEx for her

 termination are baseless and are a pretext for sex discrimination

 and retaliation.     (Id. at ¶¶ 43-44).


 PLAINTIFF’S ALLEGATIONS AGAINST DEFENDANT MARTIN


        Plaintiff claims that Defendant Jeff Martin was a male

 employee in the sales department for Defendant FedEx who received

 preferential treatment from Defendant Rubinoff.          (Id. at ¶¶ 13,

 20).

        Plaintiff’s theory is that Defendants Rubinoff and Martin

 were involved in a conspiracy to discriminate against her by

 creating false records.      (Id. at ¶¶ 47-49).


 PLAINTIFF’S ADMINISTRATIVE CHARGE OF DISCRIMINATION


        On February 13, 2019, Plaintiff, with the assistance of

 counsel, filed a Declaration containing a Charge of

 Discrimination with the United States Equal Employment

 Opportunity Commission and the Hawaii Civil Rights Commission.

 (Charge of Discrimination Letter from Pl.’s Attorney to EEOC

 Honolulu Office dated February 13, 2019, attached as Ex. B to

 Def. Martin’s Motion to Dismiss, ECF No. 12-3).

        Plaintiff named Defendant FedEx Commercial Services, Inc. in

                                      6
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 7 of 23    PageID #: 278



 her Charge of Discrimination and stated allegations of

 discrimination, retaliation, and hostile work environment.              (Id.

 at p. 2).

       The Charge of Discrimination includes factual allegations

 concerning her former supervisor, Defendant Rubinoff, but does

 not specifically name her.       (Id. at pp. 3-4).

       The Charge of Discrimination does not name Defendant Martin

 nor does it include any allegations of any acts of aiding and

 abetting discrimination.      (Id. at pp. 2-4).


 PLAINTIFF’S LAWSUIT


       On December 6, 2019, Plaintiff filed a Complaint in the

 Circuit Court of the First Circuit, State of Hawaii.              (Complaint,

 attached as Ex. 1 to Def. Notice of Removal, ECF No. 1-1).

       On January 23, 2020, Defendant FedEx removed the Complaint

 to this Court.

       As to Defendant Martin, the Complaint alleges only one claim

 of aiding and abetting discrimination against Defendant Martin

 pursuant to Hawaii State Law, Haw. Rev. Stat. § 378-2(a)(3).



                            STANDARDS OF REVIEW


 Subject-Matter Jurisdiction And Fraudulent Joinder

       A civil action generally may be removed from state court to

 federal court if the federal district court would have had

 original subject-matter jurisdiction over the case.           28 U.S.C. §


                                      7
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 8 of 23   PageID #: 279



 1441(a).    Subject-matter jurisdiction may be based on either

 federal question jurisdiction or diversity jurisdiction.            28

 U.S.C. §§ 1331, 1332.

       Diversity jurisdiction exists over all civil actions when

 the amount in controversy exceeds $75,000 and there is complete

 diversity among all plaintiffs and defendants.          28 U.S.C. §

 1332(a)(1).    Diversity jurisdiction does not exist unless each

 defendant is a citizen of a different State from each plaintiff.

 Owen Equip. & Erection Co. & Kroger, 437 U.S. 365, 373 (1978).

       Diversity still exists when the only nondiverse defendant

 has been “fraudulently joined.”        Morris v. Princess Cruises,

 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).         The District Court

 ignores the presence of a fraudulently joined nondiverse

 defendant for the purposes of establishing diversity

 jurisdiction.     Hunter v. Philip Morris USA, 582 F.3d 1039, 1042

 (9th Cir. 2009).

       A joinder is fraudulent when a plaintiff fails to state a

 cause of action against the nondiverse defendant pursuant to the

 applicable state law.      Allen v. Boeing Co., 784 F.3d 625, 634

 (9th Cir. 2015).     A defendant bears a heavy burden of

 demonstrating fraudulent joinder by “clear and convincing

 evidence.”    Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d

 1203, 1206 (9th Cir. 2007).       The District Court must remand the

 case unless it finds that the state court would find that the

 plaintiff cannot state a claim against the nondiverse defendant.

 Hunter, 582 F.3d at 1046.

                                      8
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 9 of 23   PageID #: 280



 Dismissal For Failure To Exhaust Administrative Remedies


       Defendant Martin asserts that he was fraudulently joined and

 that Plaintiff is barred from bringing the claim against him

 because she failed to exhaust her administrative remedies against

 him before filing suit.

       Dismissal for failure to exhaust administrative remedies is

 not dismissal for lack of subject-matter jurisdiction pursuant to

 Fed. R. Civ. P. 12(b)(1), but rather exhaustion in employment

 discrimination cases is a “mandatory” “nonjurisdictional”

 requirement evaluated pursuant to Fed. R. Civ. P. 12(b)(6).             Fort

 Bend Cnty, Texas v. Davis, 139 S.Ct. 1843, 1852 (2019); Daniels

 v. Donahoe, 901 F.Supp.2d 1238, 1245 (D. Haw. 2012).

       A court must dismiss a claim as a matter of law pursuant to

 Federal Rule of Civil Procedure 12(b)(6) where it fails “to state

 a claim upon which relief can be granted.”         When considering a

 Rule 12(b)(6) motion to dismiss, the Court must presume all

 allegations of material fact to be true and draw all reasonable

 inferences in favor of the non-moving party.          Pareto v. F.D.I.C.,

 139 F.3d 696, 699 (9th Cir. 1998).        Conclusory allegations of law

 and unwarranted inferences are insufficient to defeat a motion to

 dismiss.    Id.   The Court need not accept as true allegations that

 contradict matters properly subject to judicial notice or

 allegations contradicting the exhibits attached to the complaint.

 Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

 Cir. 2001).


                                      9
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 10 of 23   PageID #: 281



                                   ANALYSIS

  I.    Plaintiff’s Sole Claim Against Defendant Martin


        The Complaint alleges several claims against Defendant

  FedEx, one claim against Defendant Theresa Rubinoff, and one

  claim against Defendant Jeff Martin.

        Defendant Martin seeks to dismiss the one claim against him.

        The Complaint alleges that Defendant Martin aided and

  abetted discrimination in violation of Haw. Rev. Stat. § 378-

  2(a)(3).   Pursuant to Hawaii law, it is an unlawful

  discriminatory practice for any person, whether an employer or

  employee to aid, abet, incite, compel, or coerce discriminatory

  practices as set forth in Hawaii Revised Statutes Chapter 378.

  Haw. Rev. Stat. § 378(a)(3); Lales v. Wholesale Motors Co., 328

  P.3d 341, 354 (Haw. 2014).

        Defendant Jeff Martin seeks to dismiss Plaintiff’s attempt

  to bring an aiding and abetting claim against him.

        Defendant Martin asserts that he was fraudulently joined and

  that Plaintiff is barred from bringing the claim against him by

  failing to exhaust her administrative remedies before filing

  suit.


  II.   Fraudulent Joinder


        A nondiverse defendant named in the state court action may

  be dismissed and disregarded for purposes of diversity

  jurisdiction if the federal court determines that the party’s


                                      10
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 11 of 23     PageID #: 282



  joinder is fraudulent.      Morris v. Princess Cruises, Inc., 236

  F.3d 1061, 1067 (9th Cir. 2001).

        Fraudulent joinder is a term of art.        Fraudulent joinder

  exists when the federal court finds that no cause of action can

  be stated against a nondiverse defendant whose presence would

  otherwise destroy diversity jurisdiction.         McCabe v. Gen. Foods

  Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

        In this case, Defendant Martin is a nondiverse defendant.

        Plaintiff Fernandez is a citizen of Hawaii.         (Complaint at ¶

  1, ECF No. 1-1).

        Defendant FedEx is a citizen of Delaware.         (Id. at ¶ 2).

        Defendant Rubinoff is a citizen of California.         (Id. at ¶

  3).

        Just as Plaintiff Fernandez, Defendant Martin is also a

  citizen of Hawaii.     (Id. at ¶ 4).

        Defendant Martin filed a Motion to Dismiss seeking dismissal

  of the sole claim against him on the basis that he was

  fraudulently joined.

        In her Opposition, Plaintiff Fernandez asserts that

  Defendant Martin was not fraudulently joined and seeks remand.

  She did not file a stand-alone Motion to Remand.          A motion to

  remand is the proper procedure for a plaintiff to use when

  challenging removal.     See 28 U.S.C. § 1447; Moore-Thomas v. Ala.

  Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009).              The Court,

  however, has its own obligation to evaluate whether subject-

  matter jurisdiction exists.      Federal courts are courts of limited

                                      11
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 12 of 23   PageID #: 283



  jurisdiction and courts resolve any doubts concerning removal in

  favor of remand.     Provincial Gov’t of Marinduque v. Placer Dome,

  Inc., 582 F.3d 1083, 1087 (9th Cir. 2009).

        In evaluating whether fraudulent joinder exists as to

  Defendant Martin, the Court evaluates whether there is any

  possibility that the state court could find that Plaintiff has

  stated a claim against him pursuant to state law.          Ritchey v.

  Upjohn Drug Co., 139 F.3d 1313, 1318-19 (9th Cir. 1998).

        Ordinarily, courts do not consider a nondiverse defendant’s

  defenses on the merits in determining whether the defendant’s

  joinder was fraudulent.      Hunter v. Philip Morris USA, 582 F.3d

  1039, 1044 (9th Cir. 2009).      There is an exception when the

  defendant raises a state law procedural bar such as statute of

  limitations or failure to exhaust administrative remedies.

  Ritchey, 139 F.3d at 1319-20.       A procedural bar may be considered

  for “fraudulent joinder” purposes when it is apparent on the face

  of the pleadings or from matters subject to judicial notice.             Id.


  III. Judicial Notice


        The Court may consider exhibits attached to the Complaint,

  and documents whose contents are incorporated by reference in the

  Complaint, when evaluating whether a procedural bar exists that

  renders a nondiverse defendant to be fraudulently joined.

  Ritchey, 139 F.3d at 1319-20; see also Lee v. City of Los

  Angeles, 250 F.3d 668, 688 (9th Cir. 2001).

        The Court may also consider matters that are the proper

                                      12
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 13 of 23   PageID #: 284



  subject of judicial notice pursuant to Federal Rule of Evidence

  201.    Lee, 250 F.3d at 688-89; Tellabs, Inc. v. Makor Issues &

  Rights, Ltd., 551 U.S. 308, 322 (2007) (stating that courts must

  consider the complaint in its entirety as well as other sources

  courts ordinarily examine when ruling on motions to dismiss, in

  particular documents incorporated into the complaint by

  reference, and matters of which a court may take judicial

  notice).

         Plaintiff’s Charge of Discrimination filed with the Equal

  Employment Opportunity Commission and the Hawaii Civil Rights

  Commission is attached as Exhibit B to Defendant Martin’s Motion

  to Dismiss.    (ECF No. 12-3).     The Charge of Discrimination is

  subject to judicial notice because it is incorporated by

  reference in the Complaint.      Becerra v. San Diego Cmty. College

  Dist., 2018 WL 4385370, *3 (S.D. Cal. Sept. 14, 2018) (citing

  Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) and explaining

  that the EEOC Charge of Discrimination is subject to judicial

  notice as it is referenced in the complaint, is central to the

  plaintiff’s claim, and there is no question raised as to its

  authenticity by the plaintiff).

         The Declarations of Jeffrey B. Martin and Caroline Viger Uu

  at Exhibits C and D (ECF Nos. 12-4, 12-5) submitted by Defendant

  are not reviewable as the Court’s review is limited to judicially

  noticeable documents when considering a procedural bar in the

  context of fraudulent joinder.       See Ritchey, 139 F.3d at 1319-20.



                                      13
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 14 of 23   PageID #: 285



  IV.   Dismissal For Failure To Exhaust Administrative Remedies


        Failure to exhaust is a procedural bar that is considered in

  evaluating whether a defendant was fraudulently joined in order

  to destroy diversity.     Graybill-Bundgard v. Standard Ins. Co.,

  793 F.Supp.2d 1117, 119-20 (N.D. Cal. 2011).         A defendant is

  fraudulently joined when a state court requires a plaintiff to

  exhaust her administrative remedies to sue an individual for

  discrimination and the plaintiff failed to do so.          Khan v. SAP

  Labs, LLC, 2019 WL 5697928, *12 (N.D. Cal. Nov. 4, 2019).

        Here, the Court examines whether Plaintiff Fernandez

  exhausted her administrative remedies before filing suit against

  Defendant Martin for employment discrimination pursuant to Hawaii

  Revised Statutes Chapter 378.


        A.   A Plaintiff Must Exhaust Her Administrative Remedies
             Against A Party Before Filing Suit For Discrimination
             Pursuant To Haw. Rev. Stat. Chapter 378


        Plaintiff seeks to sue Defendant Martin for aiding and

  abetting discrimination in violation of Haw. Rev. Stat. § 378-

  2(a)(3); Lales, 328 P.3d at 354.

        Hawaii law requires a plaintiff to exhaust her

  administrative remedies before filing suit for such a claim.

  Haw. Rev. Stat. §§ 378-4, 368-11; You v. Longs Drug Stores

  California, LLC, 937 F.Supp.2d 1237, 1248 (D. Haw. 2014).

        Exhaustion is mandatory before filing suit and cannot be

  waived.    Schefke v. Reliable Collection Agency, Ltd., 32 P.3d 52,


                                      14
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 15 of 23   PageID #: 286



  60 n.5 (Haw. 2001); Ross v. Stouffer Hotel Co., 879 P.2d 1037,

  1043 (Haw. 1994).

        Defendant is unable to proceed with her suit against

  Defendant Martin unless she has exhausted her claim against him

  before either the Hawaii Civil Rights Commission or the Equal

  Employment Opportunity Commission.        Schefke, 32 P.3d at 60 n.5.

        If Plaintiff has not exhausted her administrative remedies

  as to her claim against Defendant Martin, he is fraudulently

  joined and subject to dismissal.


        B.    There Are Five Exceptions That Allow A Plaintiff To Sue
              A Party Unnamed In The Charge Of Discrimination


        Exhaustion requires a plaintiff to file an administrative

  charge of discrimination with either the Hawaii Civil Rights

  Commission or the United States Equal Employment Opportunity

  Commission before filing suit.       The policy behind the exhaustion

  requirement is to allow the administrative agency to have an

  opportunity to investigate the charges asserted against the

  defendant before involving the judicial system.          B.K.B. v. Maui

  Police Dep’t, 276 F.3d 1091, 1099 (9th Cir. 2002).          Exhaustion

  assists the courts by giving the charged party notice of the

  claim and by narrowing the issues for prompt adjudication and

  decision.    Id. (citing Park v. Howard Univ., 71 F.3d 904, 907

  (D.C. Cir. 1995)).

        On February 13, 2019, Plaintiff filed a Charge of

  Discrimination with the United States Equal Employment


                                      15
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 16 of 23   PageID #: 287



  Opportunity Commission and the Hawaii Civil Rights Commission.

  (Charge of Discrimination Letter from Pl.’s Attorney to EEOC

  Honolulu Office dated February 13, 2019, attached as Ex. B to

  Def. Martin’s Motion to Dismiss, ECF No. 12-3).

        It is undisputed that Defendant Martin is not named in the

  Charge of Discrimination that Plaintiff filed.

        Generally, a party not named in the administrative charge of

  discrimination cannot be sued because the claims against the

  party have not been exhausted.       Simmons v. Aqua Hotels & Resorts,

  Inc., 310 P.3d 1026, 1030 (Haw. App. 2013).         There are five

  exceptions to the rule.

        Suit is permitted against an unnamed party when:

        (1)   the unnamed party was involved in the acts giving rise
              to the administrative charge;

        (2)   the administrative agency or the unnamed party should
              have anticipated a Section 378-2 claim against the
              unnamed party;

        (3)   the named party is a principal or agent of the unnamed
              party or they are substantially identical;

        (4)   the administrative agency could have inferred that the
              unnamed party violated part I of Chapter 378; or,

        (5)   the unnamed party had notice of the administrative
              agency’s investigation and participated in the
              proceedings such that he would have anticipated the
              lawsuit.

         Id. (citing Sosa v. Hiraoka, 920 F.2d 1451, 1458-59 (9th

  Cir. 1990)).

        The exceptions apply only if a claim against an unnamed

  party falls within the scope of the administrative agency’s

  investigation, or is reasonably related to the type of

                                      16
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 17 of 23    PageID #: 288



  allegations made before the agency.        B.K.B., 276 F.3d at 1103

  (citing Green v. Los Angeles Cty. Superintendent of Sch., 883

  F.2d 1472, 1475-76 (9th Cir. 1989)).

        Plaintiff did not name Defendant Martin in her Charge of

  Discrimination.    The Court reviews the five exceptions that would

  allow Plaintiff to proceed on her suit against Defendant Martin.


             1.     Party Involved In Acts Giving Rise To
                    Administrative Charge


        A claim is exhausted against an unnamed party if the Charge

  of Discrimination provides a description of the acts that the

  unnamed party is alleged to have committed.         Simmons, 310 P.3d at

  1030.

        A review of Plaintiff’s Charge of Discrimination

  demonstrates that there are no acts alleged to have been

  committed by Defendant Martin.       (Charge of Discrimination,

  attached as Ex. B to Def. Martin’s Motion to Dismiss, ECF No. 12-

  3).   The Charge is also devoid of any allegation of acts

  purported to have been committed by Defendant Martin.             In

  addition, there are no allegations of aiding and abetting

  discrimination by anyone.

        The first exception does not provide a basis to find that

  Plaintiff exhausted her claims against Defendant Martin.

  McAllister v. U.S. Vets. Initiative, Civ. No. 14-00057 SOM-KSC,

  2015 WL 2345595, *17 (D. Haw. May 14, 2015) (finding that the

  plaintiff failed to exhaust his aiding and abetting claims where


                                      17
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 18 of 23   PageID #: 289



  the administrative charge does not contain any allegations

  concerning the individual defendant’s involvement in inciting,

  coercing, or compelling discrimination against the plaintiff).


             2.    Unnamed Party Should Have Anticipated Suit


        The second exception allows for exhaustion when the

  administrative agency or the unnamed party should have

  anticipated a Haw. Rev. Stat. § 378-2 claim against the unnamed

  party.   Simmons, 310 P.3d at 1030.

        There is no basis by which either the administrative

  agencies or Defendant Martin should have anticipated an aiding or

  abetting discrimination claim against him.

        The Charge of Discrimination alleges claims of sex

  discrimination, retaliation, and hostile work environment.

  (Charge of Discrimination, attached as Ex. B to Def. Martin’s

  Motion to Dismiss, ECF No. 12-3).        The Charge of Discrimination

  does not allege any claims for aiding or abetting discrimination.

  It does not allege any behavior by Defendant Martin that would

  have put him on notice that he may be subject to a lawsuit.

  McAllister, 2015 WL 2345595, at *17.


             3.    Named Party Is Principal, Agent, Or Identical To
                   Unnamed Party


        The third exceptions permits suit to proceed where the named

  party is the principal or agent of the unnamed party or they are

  substantially identical.      Simmons, 310 P.3d at 1030.


                                      18
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 19 of 23   PageID #: 290



        Here, Defendant Martin is not a principal or agent of

  Defendant FedEx.     Cf. Simmons, 310 P.3d at 1031 (finding the

  plaintiff exhausted her remedies against Aqua Hotels because she

  named her employer, Kai Management, which was a wholly owned

  subsidiary of Aqua Hotels, in her charge of discrimination).

        The allegations in the Complaint assert that Defendant

  Martin was a co-worker of Plaintiff Fernandez.          Unlike Defendant

  Rubinoff, Defendant Martin was not a supervisor and was not

  charged with hiring and firing decisions concerning Plaintiff on

  behalf FedEx.    See Chung v. Pomona Valley Cmty. Hospital, 667

  F.2d 788, 792 (9th Cir. 1982).


             4.    Administrative Agency Inferred The Unnamed Party
                   Violated The Law


        The fourth exception allows suit to proceed if the

  administrative agency could have inferred that the unnamed party

  violated the anti-discrimination law.

        There was no basis for the administrative agencies to have

  inferred that Defendant Martin aided and abetted discrimination.

  The Charge of Discrimination contains no acts alleged to have

  been committed by Defendant Martin or any acts of aiding and

  abetting discrimination.

        Pursuant to Hawaii law, an aiding and abetting claim

  requires the “inciting, compelling, or coercing of one person by

  another person.”     Maizner v. Hawaii, Dep’t of Educ., 405

  F.Supp.2d 1225, 1239 (D. Haw. 2005).        There are no allegations


                                      19
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 20 of 23   PageID #: 291



  that any person incited, compelled, or coerced another to

  discriminate in the Charge of Discrimination.         An aiding and

  abetting claim is a separate claim from sex discrimination,

  retaliation, and hostile work environment.         There was no basis

  for the agencies to infer such a claim as to Defendant Martin.

  Dowkin v. Cty. & Cnty. of Honolulu, Civ. No. 10-00087 LEK-RLP,

  2015 WL 13812211, *13 (D. Haw. May 1, 2015) (explaining that

  neither the administrative agency nor the individual defendant

  could have anticipated or inferred that plaintiff would bring an

  aiding and abetting claim because the charges lacked any

  allegations that the individual defendant was involved in any

  discrimination or retaliation).


             5.    Unnamed Party Had Notice Of Administrative
                   Investigation And Participated In Its Proceedings


        The final exception allows for suit to proceed when the

  unnamed party was aware of the administrative agency’s

  investigation into the discrimination claim and actually

  participated in the proceedings.         Simmons, 310 P.3d at 1030.

        There is no basis to find that Defendant Martin was either

  informed of the agencies’ investigation or participated in any

  proceedings.    There are no acts alleged to have been committed by

  Defendant Martin in the Charge of Discrimination and he was not

  alleged to have participated in any human resources’ decisions

  regarding Plaintiff that would have required his participation

  with the agencies.


                                      20
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 21 of 23   PageID #: 292



        A review of the judicially noticeable documents demonstrates

  that Plaintiff did not exhaust her administrative remedies before

  filing suit against Defendant Martin for violating Haw. Rev.

  Stat. Chapter 378.     Plaintiff did not name Defendant Martin in

  the Charge of Discrimination and none of the five exceptions

  apply that would excuse Plaintiff’s failure to name Defendant

  Martin in her Charge of Discrimination.        There are no facts in

  the Charge of Discrimination that would have put Defendant Martin

  or the agencies on notice that Plaintiff was claiming that

  Defendant Martin aided or abetted discrimination against her.

        Defendant’s Motion to Dismiss based on failure to exhaust

  Plaintiff’s administrative remedies is GRANTED.


  V.    Leave To Amend Would Be Futile


        Plaintiff in her Opposition requests leave to amend her

  Complaint.    Leave to amend is not warranted where amendment would

  be futile.    Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

  1034, 1041 (9th Cir. 2011); Lopez v. Smith, 203 F.3d 1122, 1127

  (9th Cir. 2000) (en banc).

        Plaintiff did not exhaust her administrative remedies as to

  her claim of aiding and abetting discrimination pursuant to Haw.

  Rev. Stat. § 378-2(a)(3) against Defendant Martin.

        Plaintiff was terminated on November 29, 2018, more than 300

  days prior to the filing of this Complaint on January 23, 2020.

  Plaintiff is unable to cure her failure to exhaust.          Leave to



                                      21
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 22 of 23   PageID #: 293



  amend would be futile because Plaintiff cannot timely exhaust her

  administrative remedies against Defendant Martin.          Bowling v.

  Diamond Resorts Int’l, Inc., Civ. No. 17-00562DKW-RLP, 2018 WL

  3244068, *6 n. 10 (D. Haw. July 3, 2018) (finding leave to amend

  would be futile for plaintiff’s discrimination claim that she did

  not administratively exhaust because more than 300 days had

  passed since the alleged discriminatory acts and she could not

  timely amend her charge of discrimination before the EEOC).


                                  CONCLUSION


        Defendant Jeff Martin’s Motion to Dismiss (ECF No. 12) is

  GRANTED.

        Plaintiff’s sole claim against Defendant Martin for aiding

  and abetting discrimination pursuant to Haw. Rev. Stat. § 378-

  2(a)(3) is DISMISSED WITH PREJUDICE.

        There are no remaining causes of action against Defendant

  Martin.    Defendant Jeff Martin is DISMISSED from the case.

        The Court finds there is subject-matter jurisdiction

  pursuant to diversity jurisdiction.

  //

  //

  //

  //

  //

  //



                                      22
Case 1:20-cv-00031-HG-RT Document 32 Filed 05/18/20 Page 23 of 23   PageID #: 294



        Plaintiff’s request for remand is DENIED.

        IT IS SO ORDERED.

        DATED: May 18, 2020, Honolulu, Hawaii.




  Sonja Fernandez v. FedEx Corporate Services, Inc.; Theresa
  Rubinoff; Jeff Martin; Doe Defendants 1-25, Civ. No. 20-00031 HG-
  RT; ORDER GRANTING DEFENDANT JEFF MARTIN’S MOTION TO DISMISS
  (ECF NO. 12) and DENYING PLAINTIFF’S REQUEST FOR REMAND
                                  23
